        Case 2:18-cv-08969-MVL-MBN Document 35 Filed 09/25/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

KWANTRA VARNADO,                  * CIVIL ACTION
HEROLD PAYNE AND TAJ VARNADO*
                                  * NO. 2:18-CV-08969
                                  *
VERSUS                            * JUDGE MARY ANN VIAL LEMMON
                                  *
MELIS AITIEV, DD LOGISTICS, INC., * MAGISTRATE MICHAEL B. NORTH
AND WESCO INSURANCE COMPANY *
***************************************************

                             RULE 12(b)(5) MOTION TO DISMISS

         NOW INTO COURT, through undersigned counsel, comes defendant, Melis Aitiev

(“Aitiev”), who appears solely for the limited purpose of filing this Motion to Dismiss in response

to the 1) Complaint (Rec. Doc. 1) and 2) Supplemental and Amending Complaint (Rec. Doc. 7) filed

by Plaintiffs, Kwantra Varnado, Taj Varnado, and Harold Payne (“Plaintiffs”).

         Despite various attempts, Plaintiffs have failed to serve defendant Aitiev with the lawsuit.

Specifically, Aitiev has not been provided adequate or sufficient notice which is mandated by

Louisiana Revised Statute 13:3475.

         WHEREFORE, defendant, Melis Aitiev, prays that this Honorable Court grant the instant

Rule 12(b)(5) Motion to Dismiss and dismiss Plaintiffs’ claims against Melis Aitiev with prejudice.

                                               Respectfully submitted,

                                               /s/ George Drennan
                                               GEORGE C. DRENNAN (#28025)
                                               LAUREN N. BAUDOT (#36367)
                                               Plauché Maselli Parkerson, LLP
                                               701 Poydras, Suite 3800
                                               New Orleans, Louisiana 70139-4240
                                               Tel: (504) 582-1142; Fax: (504) 582-1172
                                               E-mail: gdrennan@pmpllp.com
                                               E-mail: lbaudot@pmpllp.com
                                               COUNSEL FOR MELIS AITIEV

860727_1.WPD                                     -1-
        Case 2:18-cv-08969-MVL-MBN Document 35 Filed 09/25/19 Page 2 of 2



                                 CERTIFICATE OF SERVICE

         I hereby certify that on this 25th day of September, 2019, I have electronically filed the

foregoing with the Clerk of Court using the ECF system, which sent notification of such filing to all

counsel of record.

                                              /s/ George Drennan




860727_1.WPD                                     -2-
